EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian MacDonald on September 15, 2021.

The application has been amended as follows: 
Claim 28: A pharmaceutical injection assembly comprising: a casing having a band carried thereby for being worn by a user and for storing the injection assembly; an injection device initially carried within the casing, the injection device being removable from the casing by displacement of a cap on the casing; wherein the injection device comprises: a housing; a first activator having a protrusion extending outwardly from a first end of the housing, the first activator being biased to extend the protrusion outwardly relative to the housing, the protrusion defining a contact surface for being pressed against an injection site of the user; a syringe within the housing and having a needle extending forward towards an aperture defined in the protrusion, wherein, in operation, the syringe is translated towards the first end of the housing when the first activator is translated towards the syringe; a first spring providing a spring force that biases the syringe towards the first end of the housing; and a detent extending rearward within the housing, the detent having a forward end affixed to an interior side of the housing and a rearward end opposite the forward end, wherein the rearward end of the detent, when in a first position thereof, supports the syringe against the spring force of the first spring; wherein movement of the protrusion inwardly relative to the housing translates the first activator towards the syringe and imparts movement of the rearward end of the detent laterally away from the wherein the syringe further comprises: a plunger; a forward end from which the needle extends; a chamber for storing an injection substance between the plunger and forward end of the syringe; and a second activator, wherein, when the syringe is released, forward movement of the syringe towards the first end of the housing causes activation of the second activator and movement of the plunger towards the forward end of the syringe to dispense the injection substance through the needle for injection into the user, wherein the second activator begins to move forward along with the plunger when the syringe is released, wherein the second activator comprises: at least one ball engaged with the plunger before the syringe is released; and a pin attached to the housing and maintaining the ball in engagement with the plunger before the syringe is released, wherein, when the syringe is released, the pin releases the at least one ball from engagement with the plunger thereby activating the second activator and causing movement of the plunger towards the forward end of the syringe to dispense the injection substance through the needle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a pharmaceutical injection assembly comprising an injection device comprising a housing, first activator having a protrusion, syringe, a detent having a forward end affixed to an interior side of the housing and a rearward end opposite the forward end, wherein movement of the protrusion inwardly relative to the housing translates the first activator towards the syringe and imparts movement of the rearward end of the detent laterally away from the syringe thereby releasing the syringe to be moved towards the first end of the housing under the spring force of the first spring and a second activator comprising a pin that begins to move forward with the plunger when the syringe is released, and wherein the pin, after beginning to move forward with the plunger when the syringe is released, is pulled thereby 
The closest prior art of record is Reber et al. (US 2014/0046259) and Rubin et al. (US 2005/0171477). Reber discloses an injection device (Figure 1A) comprising a housing (18, 28); a first activator having a protrusion (26); a syringe (10, 14, 16, 38), a detent (30) extending rearward within the housing away from the first end of the housing; wherein movement of the protrusion inwardly relative to the housing translates the first activator toward the syringe and imparts movement of the detent laterally way from the syringe thereby releasing the syringe to be moved towards the first end of the housing under the spring force of the first spring ([0066]), and a second activator (32, 48) comprising a pin (40) that begins to move forward with the plunger when the syringe is released and is pulled thereby activating the second activator (Figures 2a-4a); however, Reber fails to explicitly disclose or suggest that the detent has a forward end affixed to an interior side of the housing opposite a rearward end that supports the syringe against the first spring and/or that the second activator comprises at least one ball engaged with the plunger before the syringe is released. Rubin discloses an injection device (Figure 1) comprising a housing (10); a first activator (32) having a protrusion (36); a syringe . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783